DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 26, 2021, have been fully considered, in view of the amendments to the claims, and are persuasive.
Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a thin-film capacitor comprising… a capacitor portion partially formed on a side of the first electrode terminal opposite to the one surface side and having a stacked structure in which an electrode layer and a dielectric layer are stacked in the stacked structure… the capacitor portion not being formed in the non-formation area; a plurality of second electrode terminals provided on the insulating layer; and a plurality of via conductors formed to penetrate the insulating layer in a stacking direction of the capacitor portion and connecting each of the plurality of second electrode terminals to one of the first independent claim 1. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record.
Therefore claims 1-3 and 5-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200258690 (see and compare, e.g., FIG. 1: protective layer 50 and only top side terminals); US 20190287726 (see and compare, e.g., FIG. 1: base electrode layer 13 and no capacitor portion partially formed on a side of a first electrode terminal); and US 20190279823 (see and compare, e.g., FIG. 1: base electrode layer 13 and no capacitor portion partially formed on a side of a first electrode terminal).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848